  8:19-cv-00410-BCB-CRZ Doc # 43 Filed: 03/26/21 Page 1 of 2 - Page ID # 464




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

BRIAN MAUER,

                     Plaintiff,                                  8:19CV410

       vs.
                                                  AMENDED PROGRESSION ORDER
UNION PACIFIC RAILROAD
COMPANY, a Foreign Corporation;

                     Defendant.



      IT IS ORDERED that the motion to extend (Filing No. 42) is granted and the final
progression order is extended as follows:

      1)     The trial and pretrial conference will not be set at this time. The status
             conference to discuss case progression, the parties’ interest in settlement,
             and the trial and pretrial conference settings remains set before
             undersigned magistrate judge on August 10, 2021 at 10:00 a.m. by
             telephone. Counsel shall use the conferencing instructions assigned to this
             case to participate in the conference.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is July 19, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             August 2, 2021. Note: A motion to compel, to quash, or for a disputed
             protective order shall not be filed without first contacting the chambers of
             the undersigned magistrate judge to set a conference for discussing the
             parties’ dispute.

      3)     The deadlines for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):               June 11, 2021.

                    For the defendant(s):               July 12, 2021.

                    Plaintiff(s)’ rebuttal:             July 30, 2021.
8:19-cv-00410-BCB-CRZ Doc # 43 Filed: 03/26/21 Page 2 of 2 - Page ID # 465




   4)    The deadlines for complete expert disclosures for all experts expected to
         testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
         retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                For the plaintiff(s):                July 12, 2021.
                For the defendant(s):                August 12, 2021.
                Plaintiff(s)’ rebuttal:              August 30, 2021.

   5)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is January 31, 2022.

   6)    The deadline for filing motions to dismiss and motions for summary
         judgment is March 18, 2021.

   7)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is March 18, 2022.

   8)    Motions in limine shall be filed seven days before the pretrial conference. It
         is not the normal practice to hold hearings on motions in limine or to rule on
         them prior to the first day of trial. Counsel should plan accordingly.

   9)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   10)   All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


   Dated this 26th day of March, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
